Citation Nr: 1525733	
Decision Date: 06/16/15    Archive Date: 06/26/15

DOCKET NO.  14-40 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a separate compensable rating for a painful scar on the left ankle. 

2.  Entitlement to a rating higher than 10 percent for a left ankle disability. 

3.  Whether new and material evidence has been presented to reopen a claim for service connection for a liver disorder. 

4.  Entitlement to service connection for a liver disorder. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Honan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1995 to October 1999. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which continued the 10 percent rating for the Veteran's left ankle disability, granted service connection for a left ankle scar and assigned a noncompensable rating, and declined to reopen the claim of service connection for a liver disorder.  See also November 2012 notification letter.  

By way of background, the Board notes that the Veteran's service connection claim for a liver disorder was originally denied in an August 1999 rating decision.  The Veteran filed a notice of disagreement within one year, but did not perfect his appeal after the RO issued a statement of the case in May 2000, and no pertinent evidence was received within one year of the rating decision.  Therefore, the August 1999 rating decision became final.  The Veteran filed an application to reopen the claim in March 2012.

In May 2015, the Veteran appeared at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record.  

As the Veteran reported during his Board hearing that he is currently gainfully employed, the issue of entitlement to a total disability rating based on individual unemployability (TDIU) has not been raised by the record.    

The issue of entitlement to service connection for a bilateral knee disability, to include as secondary to a service-connected left ankle disability, has been raised by a May 2015 claim, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over the issue, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to a rating higher than 10 percent for a left ankle disability and entitlement to service connection for a liver disorder are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran's left ankle disability is manifested by a single, painful scar. 

2.  The August 1999 rating decision denied the claim of entitlement to service connection for a liver disorder; the Veteran timely filed a notice of disagreement, but did not perfect his appeal after the RO issued a statement of the case in May 2000. 

3.  Evidence received since the August 1999 rating decision is neither cumulative nor redundant, and raises a reasonable possibility of substantiating the Veteran's service connection claim for a liver disorder. 


CONCLUSIONS OF LAW

1.  The criteria for a separate rating of 10 percent, but no higher, for a single, painful left ankle scar have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. § 4.1, 4.7, 4.118, Diagnostic Code 7804 (2014).

2.  The August 1999 rating decision denying service connection for a liver disorder is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2014).  

3.  New and material evidence has been received to reopen the service connection claim for a liver disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).  VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c). 

Regarding the issue of entitlement to service connection for a liver disorder, as the claim is herein reopened and remanded for further development, no discussion of VA's duties to notify and assist is necessary regarding this issue.  
 
As to the issue of entitlement to a compensable rating for a left ankle scar, a September 2012 letter satisfied VA's notice obligations.  Regarding the duty to assist, the Veteran's VA treatment records have been obtained and considered.  The Veteran has not identified any additional outstanding records that VA should seek to obtain on his behalf.  The Veteran was provided with a VA examination in October 2012 that addressed the pertinent criteria for rating a scar.  The examination report is adequate because it describes the disability in sufficient detail so that the Board's evaluation is a fully informed one.  Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).  

In Bryant v. Shinseki, 23 Vet. App. 488, the Court held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  At the May 2015 hearing, the VLJ asked specific questions directed at identifying the criteria required for a compensable rating for a scar, and the Veteran demonstrated an understanding of the elements of his claim and volunteered his treatment history and current symptomatology.  Accordingly, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  As such, VA's duty to assist has been met.  

Compensable Rating - Left Ankle Scar

Disability evaluations are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014).  Evaluations of a service-connected disability require review of the entire medical history regarding the disability.  38 C.F.R. §§ 4.1, 4.2.  If there is a question that arises as to which evaluation to apply, the higher evaluation is for application if the disability more closely approximates the criteria for that rating; otherwise, the lower rating is for assignment.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

Under VA regulations, separate disabilities arising from a single disease entity are to be rated separately.  See 38 C.F.R. § 4.25; see also Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  However, the evaluation of the same disability under various diagnoses is to be avoided.  See 38 C.F.R. § 4.14.

The criteria for rating scars were revised, effective October 23, 2008.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008).  As the Veteran's claim was filed in March 2012, the new criteria apply.  Id.

Under DC 7801, burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are deep and nonlinear in an area or areas of at least 6 square inches (39 sq. cm.) but less than 12 square inches (77 sq. cm.) warrant a 10 percent rating.  38 C.F.R. § 4.118, DC 7801. 

Under DC 7802, burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are superficial and nonlinear in an area or areas of 144 square inches (929 sq. cm.) or greater warrant a 10 percent evaluation.  Note (2) provides that if multiple qualifying scars are present, a separate evaluation is assigned for each affected extremity based on the total area of the qualifying scars that affect that extremity.  38 C.F.R. § 4.118, DC 7802. 

Under DC 7804, one or two scars that are unstable or painful warrant a 10 percent evaluation.  Three or four scars that are unstable or painful warrant a 20 percent evaluation.  Five or more scars that are unstable or painful warrant a 30 percent evaluation.  Note (2) provides that if one or more scars are both unstable and painful, 10 percent is added to the evaluation based on the total number of unstable or painful scars.  Note (3) provides that scars evaluated under DCs 7800, 7801, 7802, or 7805 may also receive an evaluation under DC 7804, when applicable.  38 C.F.R. § 4.118, DC 7804. 

According to the October 2012 VA ankle examination report, the Veteran had a single, post-surgical scar on his left ankle that measured 3.0 centimeters by 0.5 centimeters.  As such, the left ankle scar does not meet the scarring area requirements for consideration under DCs 7801 and 7802. 

During the Veteran's May 2015 Board hearing, he testified that his left ankle scar was painful.  The Veteran is competent to report symptoms capable of lay observation, such as a painful scar, which is within the realm of the Veteran's personal observation and knowledge.  The Board also finds the Veteran to be credible in his testimony regarding his scar.  Therefore, based on the Veteran's competent and credible report that a single scar on his left ankle has been painful during the appeal period, a separate 10 percent rating is warranted for the scar. 

In order for the Veteran to satisfy the criteria for a rating higher than 10 percent for a painful scar, the evidence would need to show that he has three or more painful scars, or that his single scar is both unstable and painful.  The Veteran has not asserted that he has more than one scar on his left ankle, and the evidence does not show more than one scar on his left ankle.  The evidence also does not reflect that his single scar on the left ankle is both painful and unstable.  Therefore, a rating higher than 10 percent for a painful scar is not warranted.

Extraschedular Consideration

In exceptional cases, an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria explicitly contemplate the Veteran's painful scar on his left ankle.  The separate 10 percent rating is assigned specifically for a single painful scar.  As such, the rating criteria are adequate to evaluate the Veteran's painful scar on his left ankle, and referral for consideration of an extraschedular rating is not warranted.  The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  Therefore, referral for extraschedular consideration under Johnson is not warranted. 

New and Material Evidence - Liver Disorder

The reopening of a claim of service connection which has been previously and finally disallowed requires that new and material evidence be presented since the last final disallowance of the claim.  38 U.S.C.A. § 5108.

Whether or not the RO reopened a claim is not dispositive, as it is the Board's jurisdictional responsibility to consider whether it is proper for a claim to be reopened.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court held in Shade v. Shinseki that the language of 38 C.F.R. § 3.156(a) creates a low threshold to reopen, and emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  24 Vet. App. 110, 120-21 (2010).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The presumption of credibility is rebuttable when the evidentiary assertion is inherently incredible or when the fact asserted is beyond the competence of the person making the assertion.  King v. Brown, 5 Vet. App. 19, 21 (1993).

The evidence previously considered at the time of the prior, August 1999 rating decision included service treatment records.  The rating decision denied service connection on the basis that a current disability was not shown. 

Evidence pertaining to the liver disorder received since the last final (i.e. August 1999) rating decision includes Board hearing testimony from May 2015 in which he reported that his doctor informed him that he continued to have liver problems that had its onset in service and might need a liver transplant in the future.  The Veteran is competent to report what his doctor told him.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Further, for purposes of determining whether the reopening of a claim is warranted, the credibility of the evidence is to be presumed.  See Justus.  Since VA's duty to assist has been triggered by his hearing testimony, the testimony is material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010) (evidence is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim).

The Board testimony from the Veteran was not previously considered and relates to an unestablished fact necessary to prove the claim; namely, the existence of a current disability.  As such, the evidence is both new and material, and the Board finds that the reopening of the claim is warranted. 


ORDER

Subject to the law and regulations governing payment of monetary benefits, a separate rating of 10 percent, but no higher, for a painful scar on the left ankle is granted. 

New and material evidence having been received, the claim for service connection for a liver disorder is reopened and, to this extent only, the appeal is granted.


REMAND

Increased Rating - Left Ankle Disability

Further development is required before the orthopedic component of the Veteran's left ankle disability can be adjudicated.  The Veteran's most recent VA ankle examination was conducted in October 2012, more than two years ago.  The Veteran has asserted, most recently during his May 2015 Board hearing, that his left ankle disability has worsened since that time, as manifested by decreased range of motion and mobility, as well as joint pain.  The Board must remand the orthopedic component of the Veteran's left ankle disability in order to afford the Veteran a contemporaneous VA examination to assess the current nature, extent and severity of his disability.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43, 186 (1995).  

Service Connection - Liver Disorder

The Veteran has never been afforded a VA examination to address his claimed liver disorder.  Given that the Veteran's service treatment records contain ample documentation of abnormal liver function tests and liver symptoms in service, and given that the Veteran has reported that his doctor informed him that he continues to experience liver problems, a VA examination is required under VA's duty to exist.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

On remand, the RO should also associate any outstanding VA treatment records with the claims file and provide the Veteran an opportunity to submit any additional, pertinent private treatment records and any additional lay evidence.    

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain any outstanding VA treatment records and associate them with the Veteran's claims file.  

2.  Provide the Veteran an opportunity to submit any outstanding private treatment records pertaining to his liver disorder or, with his assistance, attempt to obtain such records.   

3.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of his in-service and post-service symptoms relating to his liver disorder.  He should be provided an appropriate amount of time to submit this lay evidence.

4.  After the above development has been completed, schedule the Veteran for a VA examination by an appropriate medical professional to address his claimed liver disorder.  The Veteran's claims file should be reviewed by the examiner in conjunction with the examination.  All appropriate diagnostic testing should be accomplished, and all findings reported in detail.  

The examiner should provide an opinion as to whether it is at least as likely as not that any current liver disorder had its onset in service or is otherwise related to service. 

The examiner should specifically consider and address the following evidence: 

* June 1998 service treatment record reflecting that the Veteran had experienced intermittent jaundice since his return from Korea in early March 1998 with intermittent abdominal pain that worsened with exercise.  The physician suspected chronic hepatitis. 

* June 1998 service treatment note assessing elevated liver function tests. 

* June 1998 service treatment record reflecting elevated liver enzymes, and noting that liver biopsy results were suspicious for primary biliary cirrhosis. 

* July 1998 liver biopsy report noting "chronic hepatitis with marked activity and bridging fibrosis, favor autoimmune etiology." 

* September 1998 service treatment note stating that liver function tests were needed to determine whether the Veteran had hepatitis. 

* September 1998 service treatment record assessing liver disease with "unknown etiology, but markedly better."

* July 1999 pre-discharge examination report indicating gamma glutamyl transferase (GGT) elevated at 162 with a normal range of 0 to 65.

A full explanation should be provided to support any opinion expressed. 

5.  Schedule the Veteran for a VA ankle examination to determine the current nature and severity of his service-connected left ankle disability. 

The VA examiner should conduct range-of-motion testing and comment as to symptoms including painful motion, functional loss due to pain, excess fatigability, weakness, and additional disability during flare-ups.  Any additional loss of motion with repetitive movement must be noted.  The examiner shall inquire as to periods of flare-up, and note the frequency and duration of any such flare-ups.  The examiner must estimate the effect of all functional losses, including due to flare-ups, by equating the disability experienced due to such losses to additional loss of motion (stated in degrees) beyond what is shown clinically.

All findings should be set forth in a legible report. 

6.  Then, readjudicate the appeal.  If any benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


